DETAILED ACTION
Status of the Claims
	Claims 2 and 5 are cancelled. Claims 1, 3-4, 6 and 8-22 are pending in this application. Claims 16-22 remain withdrawn. Claims 1, 3-4, 6 and 8-15 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a continuity application of PCT/JP2018/011910 filed on 03/23/2018, claims priority from the foreign application # JP2017-060069 filed on 03/24/2017.
Rejections Withdrawn
The 35 USC § 102 rejection over claims 1-3, 5 and 8-15 over Losick is withdrawn per Applicant’s amendment of deleting “D-tyrosine” and “D-tryptophan” in instant claim 1. However, there is now a The 35 USC § 103 over Losick which is provided below. 
New Rejection – As Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 after amendment provides for transglutaminase-1 in the group of at least one protein, but the group of proteins listed in claim 1, on which claim 14 depends, does not include transglutaminase-1 in the closed group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Rejection – Due to Applicant’s Amendments- Previously Cited Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Losick et al (US2013/0071439 A1, publication date: 03/21/2013, previously cited) (Hereinafter Losick). 
Applicant amended claim 1 such that “D-tyrosine” and “D-tryptophan” are now deleted from the Markush group. Applicant also amended claim 1 by adding “which comprises improving the moisture retention of the skin, improving inhibition of transepidermal water loss, a reduction in a wrinkle area rate, improving a barrier function, or improving an expression of a gene of at least one protein selected from the group consisting of filaggrin, involucrin, loricrin, and keratin 10.”
“The horny layer of the skin” limitation is interpreted as the stratum corneum which is the outermost layer of the epidermis. Thus, any art that applies to the outer skin will be considered as meeting this limitation. 
Regarding claims 1, 3, and 8-9, Losick teaches “A method of treating a biofilm-related disorder in a subject in need thereof, the method comprising administering to the subject a composition comprising an effective amount of a D-amino acid, or a pharmaceutically acceptable salt, ester, or derivative thereof, said composition being essentially free of the corresponding L-amino acid, thereby treating the biofilm-related disorder, wherein the D-amino acid is selected from the group consisting of D-alanine, D-cysteine, D-aspartic acid, D-glutamic acid, D-histidine, D-isoleucine, D-lysine, D-leucine, D-asparagine, D-proline, D-glutamine, D-arginine, D-serine, D-threonine, D-valine, D-tryptophan, D-tyrosine, D-asparagine and a combination thereof” (claim 1) “wherein the composition is administered to a surface of the subject selected from the group of dermal and mucosal surfaces and combinations thereof” (claim 4) wherein the surface is a skin surface (claim 5) wherein the composition to be applied comprises “a pharmaceutically or cosmetically suitable base” (claim 61). Losick teaches a specific embodiment as a “Beauty/Personal Care Formulation” (example 15) which comprises “D-amino acid mixture” which includes D-tyrosine (para 253), “Cera microcristallina” (thickener), and “lanolin alcohol” (polyol compound). Losick also teaches a “chelating agent” (para 98), “surfactant” (para 85), “polyol” (para 100), “thickening agents” (para 121), “preservative” (para 121), and a “silicone” (para 123). Regarding the limitation “A method of improving a function of a horny layer of skin”, Losick teaches “personal care preparations” (para 123) as well as “cosmetic formulations” “for cleansing and caring for blemished skin” (para 124). Regarding the instant limitation of “which comprises improving the moisture retention of the skin, improving inhibition of transepidermal water loss, a reduction in a wrinkle area rate, improving a barrier function, or improving an expression of a gene of at least one protein selected from the group consisting of filaggrin, involucrin, loricrin, and keratin 10”, these are merely effects of the instant invention composition upon application to skin. None of the claimed effects require any additional functional limitations. Merely applying the Losick compositions to skin would achieve these results. These effects are inherent characteristics of the claimed composition. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 V). Thus, the burden is on the Applicant to prove that Losick compositions comprising D-valine and D-threonine do not inherently meet the said effects that are being instantly claimed. 
Regarding claims 10-15, as discussed above, Losick provides for application to dermal surfaces (skin), and thus, will improve function of the horny layer as claimed.  The use of amino acids claimed will provide effects as claimed in claims 10-15.  Thus, absent evidence of the contrary, the Losick compositions being applied to skin meet all of the function improvement limitations recited in instant claims 10-15. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Losick and achieve the instant invention. Losick clearly teaches both D-valine and D-threonine which are instantly claimed. Losick also discloses specific embodiments comprising both of these components (examples 23 and 24). These embodiments lack the instantly claimed at least one base. Embodiment 15 as well as the specification provide ample motivation to incorporate an additional component such as a thickening agent or a surfactant for one of ordinary skill in the art to achieve the instantly claimed method. 

Rejections Maintained
Claims 4 and 6 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Losick et al (US2013/0071439 A1, publication date: 03/21/2013, previously cited) (Hereinafter Losick) and Petrus Hendricus Nibbering et al (US 2016/0317611 A1, publication date: 11/03/2016, previously cited) (Hereinafter Nibbering). 
Regarding claim 1, Losick teaches as discussed above. 
Regarding claims 4 and 6, while Losick teaches D-threonine and D-isoleucine, Losick does not teach D-allo-threonine and D-allo-isoleucine.
Regarding claims 4 and 6, Nibbering teaches “A method of treating or preventing a microbial, bacterial, fungal, viral and/or parasitic infection in a mammal and/or a condition resulting from bacterial, fungal, viral and/or parasitic infection in a mammal comprising administering to the mammal a therapeutically effective amount of” a polypeptide and/or nucleic acid molecule (claim 26). Within such peptides Nibbering teaches “Preferably, a natural amino acid of said sequence is substituted by a corresponding non-natural amino acid”, “Isoleucine is for instance substituted by isodesmosine, N-methylisoleucine, allo-isoleucine”, “Threonine is for instance substituted by D-thyroxine, allo-threonine” (para 141). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Losick and Nibbering and achieve the instant invention. Both Losick and Nibbering compositions are used to treat biofilms. Nibbering recites “The peptides and polypeptides of the invention exert potent, broad spectrum antimicrobial activities against both microorganisms in biofilms and microorganisms not organized in biofilms, have rapid antimicrobial activities and can be used as therapeutic, prophylactic or diagnostic agents. The peptides polypeptides of the invention are designed to overcome problems of limited duration of effectiveness and limited applicability because they retain their antimicrobial activity in blood, plasma and serum and in the presence of components therefrom” (para 7). While Nibbering’s amino acids are not in free form (peptides), it is still within the skill of an ordinary person in the art to incorporate the allo forms (stereoisomers) of the amino acids into the Losick teachings with a reasonable expectation of successfully achieving a method of treating the skin of a subject. 
Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 12 and 17 of copending Application No. 16579122 (reference application) in view of Chemists Corner (Thickening Agents for Cosmetic Formulations, Learn to formulate cosmetic products, web archive date: 03/23/2016) (Hereinafter Chemists Corner). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 10-15 are obviated by claim 1 of the reference application in view of Chemists Corner. Chemists Corner teaches “One of the requirements of most cosmetic products is that they have an appealing rheology. This means that you as a cosmetic formulator you are going to have to figure out a way to control the viscosity (or thickness) of your products. There are a number of ingredients that are used for this purpose” (page 1) thus motivating adding thickeners into a skin composition. 
Instant claim 2 is obviated by claim 17 of the reference application. 
Instant claim 3 is obviated by claim 5 of the reference application.
Instant claim 4 is obviated by claim 6 of the reference application.
Instant claim 5 is obviated by claim 12 of the reference application.
Instant claim 8 is obviated by claim 8 of the reference application.
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the reference application claim and Chemists Corner teachings and achieve the instant invention. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In this case, since the reference application claims teach the same composition as the instant invention, the method of improving a function of the horny layer is met by the reference application claims. Chemists Corner merely motivates adding thickeners into cosmetic compositions, thus one would achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant’s arguments against rejections that are withdrawn are now moot. Since the USC 102 rejection is now a USC 103 rejection over Losick. Applicant’s relevant arguments against Losick will be addressed below:
	Regarding Losick, Applicant argues the following:
	“Losick describes that D-amino acids are used for treating a biofilm-related disorder (Losick claim 1). The Biofihn-related disorder are infectious diseases (Losick paragraph [0016]), and a person skilled in the art reading Losick would understand that D-amino acids have antibiological activity, not skin condition improving activity. Moreover, in the examples of Losick, biofilm formation inhibitory activity of D-Met, Trp, Leu, Tyr, Pro, and Phe is measured (Losick Tables 1-12), but there is no data for other D-amino acids. Therefore, from Losick, it would be difficult for a person skilled in the art to determine that D-amino acid is used for improving a function of a horny layer of skin. Moreover, Losick does not provide any motivation for selecting D-Val, D-allo-Thr, D-allo-Ile, D-Glu, and D-Thr, as recited in amended claim 1.”
	This argument is acknowledged but not found persuasive. Losick’s teachings are not limited to just antimicrobial activity. Losick also teaches “for cleansing and caring for blemished skin” (para 124). That said, even when just considering antimicrobial activity, such an intervention, under broadest reasonable interpretation, is “improving a function of a horny layer of skin” because cleansing skin from foreign microbes is improving a function of skin. Additionally, since Losick teaches skin application, it would inherently achieve improving function of the skin, even under USC 103, which is discussed above in the body of the rejection. 
	Regarding the secondary reference Nibbering, Applicant argues the following:
	“Niberring fails to compensate for the deficiencies of Losick. Niberring describes that amino acids may be substituted by its derivatives (Niberring paragraph [0141]). However, Niberring relates to antimicrobial peptide, not to skin condition. Therefore, if combining Niberring and Losick, a person skilled in the art would not arrive at the present application.”
	This argument is acknowledged but not found persuasive. It is true that Nibbering invention is taught as treating skin infections, however, contrary to Applicant’s statement, skin infection is a skin condition. Nibbering recites ““Topical administration” as used herein refers to application to a body surface such as the skin or mucous membranes to locally treat conditions resulting from microbial or parasitic infections.” (para 230). Applicant has not provided a convincing argument or an objective evidence to overcome the prima facie case of obviousness over Losick and Nibbering. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613